Name: 2001/639/EC: Commission Decision of 2 August 2001 amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (notified under document number C(2001) 2454)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  trade;  cooperation policy;  agricultural activity;  means of agricultural production
 Date Published: 2001-08-18

 Avis juridique important|32001D06392001/639/EC: Commission Decision of 2 August 2001 amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (notified under document number C(2001) 2454) Official Journal L 223 , 18/08/2001 P. 0026 - 0027Commission Decisionof 2 August 2001amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries(notified under document number C(2001) 2454)(Text with EEA relevance)(2001/639/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1) thereof,Whereas:(1) The competent veterinary services of Hungary have forwarded a request for one addition to the list, established by Commission Decision 93/693/EC(2), as last amended by Decision 2001/104/EC(3), of semen collection centres officially approved for the export from Hungary to the Community of semen of domestic animals of the bovine species.(2) Guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission from Hungary.(3) The competent veterinary services of Canada and Poland have forwarded requests for changes to the addresses of centres already approved.(4) Decision 93/693/EC should therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/693/EC is amended as follows:1. the following line is added to the lines concerning Hungarian centres: ">TABLE>"2. the line concerning the Canadian centre with approval number CA 094 is replaced by the following: ">TABLE>"3. the line concerning the Polish centre with approval number 2-AI-PL is replaced by the following: ">TABLE>"Article 2This Decision is addressed to the Member States.Done at Brussels, 2 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 320, 22.12.1993, p. 35.(3) OJ L 38, 8.2.2001, p. 45.